



COURT OF APPEAL FOR ONTARIO

CITATION: Jiang v. Jade-Kennedy Development Corporation, 2015
    ONCA 369

DATE: 20150522

DOCKET: M44935 (C58683)

Epstein, Pepall and Benotto JJ.A.

BETWEEN

Runquan Jiang

Plaintiff (Appellant)

and

Jade-Kennedy
    Development Corporation
,

Tradeworld
    Realty Inc., and Philip K.S. Ching

Defendants (Respondent in appeal)

John OSullivan, for the appellant

Stephen Schwartz, for the respondent Jade-Kennedy
    Development Corporation

Heard: April 28, 2015

ADDENDUM

[1]

The appellant brought a motion asking the panel to reconsider its
    decision.   The panel declined to address an issue that was not part of the
    directed issue before the trial judge.

[2]

After considering the written submissions of the parties, we will not
    reconsider the decision rendered.

[3]

Upon reviewing the Endorsement, we wish to make a change to the second
    sentence in paragraph 10.  The words The
Act
requires that should be
    deleted.  The sentence should read The disclosure statement provides that the
    plan

[4]

The motion is dismissed with costs to the respondent fixed at $500.00
    inclusive of HST and disbursements.

Gloria Epstein J.A.

S.E. Pepall J.A.

M.L. Benotto J.A.


